Citation Nr: 1208557	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  02-18 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar, thoracic, and cervical spine disability.  


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from December 1956 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for service connection for a lumbar, thoracic, and cervical spine disability.  

In July 2003, the Veteran was afforded a hearing before a Veterans Law Judge.  See 38 U.S.C.A. § 7102(b) (West 2002).  In May 2010, the Veteran was afforded a videoconference hearing before a different Veterans Law Judge.  Id.     

In a December 2011 statement, the Veteran's representative has requested that the Board expedite the Veteran's claim on the basis of age (birth date July 17, 1937).  Although the Veteran will not meet the age requirements for advancement on the Board's docket for several months, under the circumstances of this case other sufficient cause has been shown to grant the Veteran's motion and as such, the case will be advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The relevant history of this claim is summarized as follows:

In February 2000, the Veteran filed a claim for service connection for upper and lower back, and neck disorders.  

Responses from the National Personnel Records Center ("NPRC"), dated between 2000 and 2002, indicate that the Veteran's service treatment reports are not available, and that they may have been destroyed in a 1973 fire. 

In June 2001, the RO denied the claim.  The Veteran appealed, and in July 2003, the Veteran was afforded a hearing before a Veterans Law Judge at the RO.  In January 2004, the Board remanded the claim for additional development.  In August 2006, the Board denied the claim.  

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (CAVC).  

In January 2007, while the Veteran's case was awaiting adjudication by the CAVC, the Veteran filed to reopen the claim.  In November 2007, the RO determined that new and material evidence had not been received to reopen the claim.  

In July 2008, the CAVC vacated the Board's August 2006 decision, and remanded the claim for additional development.  The CAVC Order essentially indicates that additional development was required that was consistent with VA's heightened duty to assist in cases in which service treatment reports are not available.  

Internal VA correspondence indicates that the CAVC's July 2008 Order was not associated with the claims file, and that the case was not docketed as a CAVC case.  

In May 2010, the Veteran was afforded a videoconference hearing on the issue of whether new and material evidence has been presented to reopen the claim for service connection for cervical, thoracic, and lumbar spine disabilities.  This hearing was before a different Veterans Law Judge than the one who presided at the July 2003 hearing.  

Given the foregoing, the Board's August 2006 decision did not become final, and the issue is one of direct service connection (as opposed to a "new and material" claim).  

In addition, a three-judge panel is required to adjudicate the claim.  In this regard, the law requires that the Veterans Law Judge (VLJ) who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

Pursuant to the Court's holding in Arneson, in June 2011 a letter was sent to the Veteran notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  However, in a letter, received in December 2011, the Veteran's representative stated that the Veteran did not desire another hearing.  Accordingly, the Board will proceed.  

Furthermore, as previously stated, the Veteran's service treatment reports are not available and may have been destroyed in the 1973 fire at the NPRC. Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The Board is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has rejected the argument that there should be an "adverse presumption" against VA where service medical records have been lost or destroyed while in the Government's control, including records destroyed in the 1973 fire at the NPRC.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

In this case, in August 2009, the RO issued a memorandum in which it determined that no service treatment reports were available, and that any additional attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2011).  

In July 2007, the Veteran was afforded notice of the Veterans Claims Assistance Act of 2000 (VCAA).  He was also notified that his service treatment reports may have been destroyed in the 1973 fire at the NPRC.  He was requested to complete and return NA (National Archives) Form 13055 ("Request for Information Needed to Reconstruct Medical Data").  That same month, the NA Form 13055 was completed and returned (two other NA Forms 13055, received in 2002 and 2004, are also of record).  In the VCAA letter, the Veteran was notified that he may submit a wide variety of information from alternative sources that may be relevant to his claims, including, but not limited to, prescription and insurance records, lay statements, and employment physicals.  

Despite the content of the July 2007 VCAA letter, it is not clear that the Veteran has been properly notified as to the types of alternative evidence that he may submit in support of his claim, and in any event, the July 2008 CAVC Order indicates that additional VCAA notice is required.  To remedy any confusion, the VCAA notice should frame the issue as stated on the cover page of this remand.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Accordingly, on remand, another VCAA letter should be issued to ensure VA's compliance with its duty to assist in fire-related cases.  See generally VBA's Adjudication Procedure Manual, M21-1MR, Part III [iii, 2.E.27.]; Cuevas.  

Finally, VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

The Veteran has submitted a statement from R.A.H., D.O., dated in November 2006, in which Dr. R.A.H. asserts that the Veteran has a back condition that was aggravated by, or caused by, his service.  This statement is competent evidence which satisfies the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  According, on remand, the Veteran should be afforded an examination, and an etiological opinion should be obtained.  The Board notes that the Veteran has argued that he has a back condition that was caused by his service, or, in the alternative, that he had a preexisting back condition that was aggravated by his service.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice to the Veteran on the issue of entitlement to service connection for a lumbar, thoracic, and cervical spine disability, which informs him that his service treatment reports are not available and may have been destroyed in the 1973 fire at the NPRC, and which advises him of the alternative types of evidence that may be submitted in support of his claims.  

2.  The Veteran should be afforded an examination of his lumbar, thoracic, and cervical spine, to determine the etiology of any diagnosed lumbar, thoracic, and/or cervical disorder.  The claims folder must be sent to the examiner for review, and the examiner must state in the evaluation report that he/she has reviewed the claims file.  

The examiner should provide the following opinions: 

a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran has a lumbar, thoracic, and/or cervical spine disability that preexisted his service, and, if so, is there clear and unmistakable (obvious or manifest) evidence that such disability was NOT aggravated by his service (which ended in February 1957).  

b) If, and only if, the Veteran is determined not to have a lumbar, thoracic, and/or cervical spine disability that preexisted his service, the examiner should state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the appellant has a lumbar, thoracic, and/or cervical disability that was caused by his period of active duty (between December 1956 and February 1957).  

c) The examiner should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

d) The examiner should be notified that the term "aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

e) If the examiner cannot express any part of the requested opinion, the examiner should explain the reasons therefor.  

3.  The RO/AMC should then readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


________________________________              ____________________________
                S. L. KENNEDY                                              F. JUDGE FLOWERS
             Veterans Law Judge                                              Veterans Law Judge


________________________________
ROBERT E. SULLIVAN
Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


